DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements  
	Claims 2, 5, 9, 12, 16, and 19 have been canceled.
	Claims 22-27 are new claims 
	Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
 


	 


Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. The rejections are maintained.

35 USC 101

	Applicant argues on page 12-14 

Here, the claims are not directed to any abstract idea, but rather to a practical application including a technological improvement for determining underserved regions and generating interactive user interfaces.

Applying Prong Two of Step 2A, the claims are unquestionably directed to a practical application of the alleged "abstract ideas" identified in the Office Action. For example, the claims meet several of the practical applications under step 2A identified in the January 2019 Guidance, including at least:

improvement in the functioning of a computer, or an improvement to other technology or technical field; 
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Examiner respectfully disagrees. 

The claimed invention is not geared toward solving a technical problem or a technical improvement. The claimed invention is geared toward solving a business problem. Applicant’s specification in para 0002-0005 deal with the business problem of determining what areas for a business are underserved and how to improve their offerings. This is a business problem and not a technical problem. 
The Applicant further states from para 0056 (In non-limiting embodiments, provided is a system, method, and computer program product for determining underserved regions based on transaction data that provides technical advantages over existing manual, operator-driven approaches). Mere automation of manual process is not an improvement. See MPEP 2106.05 (Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality…Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential))



Applicant argues on page 14-16 

Here, the claim adds limitations that are not well-understood, routine, conventional activity in the field… The Berkheimer Memo3 demands evidence that each claimed feature and the combination of such features is well-understood, routine, and conventional, but, at best, the Office Action asserts that the cherry-picked "additional elements" are generic components without any analysis related to the ordered combination of the claimed features or the flow of communication recited therein to achieve the purported improvements explained in the specification. See Office Action, pp. 10-11. This fails to satisfy the requirements of the Berkheimer Memo.

Examiner respectfully disagrees. 

Examiner did not used the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of 

35 USC 102/103
	
Applicant argues on page 18-21 

The Examiner cites to the discussion of a "percentage" in McCardel as both the "metric" and the "score" of the published application. See Office Action, pp. 14-15. The Examiner cites to cols. 10-11 of McCardel which disclose, "the popularity or demand for a subcategory of an item can be represented as a first percentage ... The shipment opportunity identifier can calculate a second percentage ... if the first percentage is greater than the second percentage, then the shipment opportunity identifier can determine that the store is underserved ... and can assign the store a higher opportunity score." However, the metric and the score, as claimed in independent claim 1 and as described in the published application, are two separate elements.

Examiner respectfully disagrees. 

The Examiner makes clear that the percentages correspond to the metric and the opportunity score correspond to the score. 
Generating the at least one metric based on the number of transactions and the number of merchants (See col. 10-11 For example, the shipment opportunity identifier 

generating, with at least one processor, at least one score for the first region based at least partially on the at least one metric by inputting, into a score generation algorithm, the number of transactions in the category and the number of merchants; (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as identified by the shipment data). As described above, the popularity or demand for a subcategory of an item can be represented as a first percentage (e.g., the percentage of the sales of a category of an item that are sales of the subcategory of the item). The shipment opportunity identifier 146 can calculate a second percentage: the percentage of the shipments of a category of an item to a store (or warehouse or distributor) that include the subcategory of the item. If the first percentage is greater than the second percentage, then the shipment opportunity 

Applicant argues on page 20-21

In contrast to claim 1, McCardel teaches calculating a first percentage and a second percentage. If the first percentage is greater than the second percentage, then the store is underserved. This is merely comparing the first percentage and the second percentage to determine an outcome, not satisfying a threshold. 

Examiner respectfully disagrees. 

The broadest reasonable interpretation of threshold includes a criteria, amount, level, or limit. McCardel teaches wherein determining that the first region is underserved comprises determining whether the at least one metric or the at least one score for the first region satisfies a threshold (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as identified by the shipment . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27  are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 8 and 15 recite the limitations of 

comprising: receiving, with at least one processor, transaction data associated with a plurality of transactions conducted in a first region; generating, with at least one processor, at least one metric based at least partially on the transaction data by: determining a number of transactions in a cateqory within the first reqion or conducted by account holders associated with the first reqion; determining a number of merchants within the first region that are associated with the category and are located within the first region; and qeneratinq the at least one metric based on the number of transactions and the number of merchants; generating, with at least one processor, at least one score for the first region based at least partially on the at least one metric by inputting, into a score generation algorithm, the number of transactions in the category and the number of merchants; determining, with at least one processor and based at least partially on the at least one metric, that the first region is underserved, wherein determining that the first region is underserved comprises determining whether the at least one metric or the at least one score for the first region satisfies a threshold; correlating, with at least one processor, the at least one score with demographic data and map data associated with the first region; in response to determining that the at least one score satisfies the threshold, automatically communicate the demographic data associated with the first region to at least one of a merchant and a financial institution in the first region; and displaying, on a user device, at least one interactive graphical user interface (GUI) based on the at least one score and correlated map data, the at least one interactive GUI configured to be updated based on at least one selection from a user comprising at least one of a region and a category.



These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompasses a user simply receiving transaction data, generating metrics with respect to the transaction data, analyzing the metrics, generating a score from the metric, determining is an area is underserved, correlating the score with demographic or map data, and providing an output based on the analysis. 




Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, GUI, user device, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	

	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how the metric is calculated such as determining population and a ratio.  

Regarding step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is no considered an additional element
Claim 1, 8, and 15 recite user device and graphical user interface
Claim 1 also recites processor
Claim 8 states storage device, processor
Claim 15 recites computer program product, non-transitory computer readable medium, processor 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in ¶0078-80.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 8, 15, and 22-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCardel et al. (US10373099B1) herein McCardel. 

Regarding claim 1 and similarly claim 8 and 15, McCardel teaches 
A computer-implemented method (See abstract- Various systems and methods are provided that integrate data from disparate sources to identify shipment misalignments and display such information in interactive user interfaces.)
A system…at least one data storage device comprising transaction data; and at least one processor in communication with the at least one data storage device, the at least one processor programmed or configured to (Figure 1 shows a system) (See col 8-9- The micro-market data store 156 is configured to store micro-market data for one or more geographic regions. The micro-market data 700 also includes a main memory 706, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 702 for storing information and instructions to be executed by processor 704. Main memory 706 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704. Such instructions, when stored in storage media accessible to processor 704) This shows processor in communication with storage device/memory. (Also see figure 7) 
A computer program product…comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: (See col 19-20- Computer system 700 also includes a main memory 706, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 702 for storing information and instructions to be executed by processor 704. Main memory 706 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704. Such instructions, when stored in storage media accessible to processor 704, render computer system 700 into a special-purpose machine that is customized to perform the operations specified in the instructions.) (See col. 710. Volatile media includes dynamic memory, such as main memory 706. Common forms of non-transitory media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge, and networked versions of the same)
Receiving, with at least one processor, transaction data associated with a plurality of transactions conducted in a first region (See col. 8-9 The micro-market data store 156 is configured to store micro-market data for one or more geographic regions. The micro-market data can include POS data identifying the sales of items by retailers in one or more channels (e.g., food/grocery, drug, mass merchandiser, supercenter, club, dollar, commissary, convenience, etc.) in one or more zones. ) This shows transaction data which is sales with respect to one or more geographic regions. 
generating, with at least one processor, at least one metric based at least partially on the transaction data by: determining a number of transactions in a category within the first region or conducted by account holders associated with the first region (See col. 8-9 The micro-market data store 156 is configured to 

determining a number of merchants within the first region that are
associated with the category and are located within the first region; and (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, the location data can include, for each zone, a list of cities and states (e.g., a list of 4 cities and a list of 4 states, resulting in 16 possible combinations of cities and states) that define the respective zone. In some embodiments, a zone is defined by the number and/or variety of types of stores located within the zone. For example, zones may each include a similar number and/or variety of types of stores.) This shows zone data which has number of merchants/stores in the zones/regions. Stores are associated with category of candy/Halloween if the POS data is showing sales for a region with respect to candy and Halloween candy sales.  In addition the system determines number of merchants in the region and that sell the Halloween candy (See col. 8- The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, the location data can include, for each zone, a list of cities and states (e.g., a list of 4 cities and a list of 4 states, resulting in 16 possible combinations of cities and states) that define the respective zone. In some embodiments, a zone is defined by the number and/or variety of types of stores located within the zone. )(See col. 10-11- Once the locations of stores and/or warehouses within shipment geographic regions have been identified,

Generating the at least one metric based on the number of transactions and the number of merchants (See col. 10-11 For example, the shipment 

generating, with at least one processor, at least one score for the first region based at least partially on the at least one metric by inputting, into a score generation algorithm, the number of transactions in the category and the number of merchants; (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as identified by the shipment data). As described above, the popularity or demand for a subcategory of an item can be represented as a first percentage (e.g., the percentage of the 

determining, with at least one processor and based at least partially on the at least one metric, that the first region is underserved (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as identified by the shipment data). As described above, the popularity or demand for a subcategory of an item can be represented as a first percentage (e.g., the percentage of the sales of a category of an item that are sales of the subcategory of the item). The shipment opportunity identifier 146 can calculate a second percentage: the percentage of the shipments of a category of an item to a store (or warehouse or distributor) that include the subcategory of the item. If the first percentage is greater than the second percentage, then the shipment opportunity identifier 146 can determine that the store (or warehouse or distributor) is underserved (e.g., a larger quantity of the subcategory of the item should be shipped to the location to meet demand) This shows the system uses metric of first and second percentage to see if an area is under-served. Stores and warehouses are located in the plurality of regions seen in the art. 

wherein determining that the first region is underserved comprises determining whether the at least one metric or the at least one score for the first region satisfies a threshold (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific 

and correlating, with at least one processor, the at least one score  with demographic data and map data associated with the first region.  (See col. 11-12 In still further embodiments, the shipment opportunity identifier 146 can generate instructions (e.g., at the request of the user) for correcting any shipment misalignment and transmit such instructions to the shipment routing system 130. The shipment routing system 130 can then adjust the shipment of items to distributors, warehouses, and/or stores accordingly.)  The misalignment is determined from the opportunity score which is based on comparison of the 
In another interpretation, figure 4c shows opportunity score that is being correlated to map data, since these are seen together in the interface, the map data showing plurality of regions which include the first region.  Opportunity scores are also correlated with distributors/stores which are part of map data as seen here (See col. 15-16 The expanded view of the shipment geographic region 435 can include a map of the terrain and a depiction of the location of stores, warehouses, and/or distributors within the boundaries of the shipment geographic region 435. For example, warehouse 454 and store 456 are both located within the shipment geographic region 435 (e.g., as determined by the geographic entity locator 144). Stores, warehouses, and/or distributors can be represented by different icons and/or colors to differentiate the different entities) The opportunity score is also correlated with demographic data because it is with respect to popularity of an item with respect to consumers. 

in response to determining that the at least one score satisfies the threshold, automatically communicate the demographic data associated with the first region to at least one of a merchant and a financial institution in the first region; The opportunity score is also correlated with demographic data because it is with respect to popularity of an item with respect to consumers, so the opportunity score is representation of demographic data. This data of opportunity The information can include a store ID, a store name, a store size, revenue generated by the store (e.g., in sales of all subcategories of the item), the percentage of seasonal goods (e.g., the percentage of total sales of the item that are sales of the subcategory of the item), and the opportunity index (e.g., the opportunity score)..(In some embodiments, the shipment opportunity identifier 146 causes the user interface generator 148 to generate and/or display an alert and/or notification when shipment misalignment is detected. The alert and/or notification can be automatically transmitted by the shipment misalignment detection server 140 to the user device 160 for the benefit of a user associated with the alert and/or notification.) Since this is done on the computer, it is done automatically. The merchant here is the user of the device. Since these users belong to the merchant with respect to consumer package goods companies (See col. 6 Thus, there may be an opportunity for consumer packaged goods companies to increase revenue by analyzing item demand and routing a larger quantity of items to one geographic location and/or routing a smaller quantity of items to another geographic location. This potential mismatch between a quantity of items that represents the demand for the item in a geographic location and the actual quantity of the items shipped to a store in the geographic location is referred to herein as “shipment misalignment.”)

and displaying, on a user device, at least one interactive graphical user interface (GUI) based on the at least one score and correlated map data (See figures 4c-4i) This shows a GUI which is based on the scores and map data as seen for example in figure 4c. 

the at least one interactive GUI configured to be updated based on at least one selection from a user comprising at least one of a region and a category. 

Regarding claim 22, 24, and 26, the art above teaches the limitations of claims 1, 8, and 15, however McCardel further teaches 

wherein the interactive GUI comprises at least one selectable option configured to receive the at least one selection from the user. (See figure 4A) This shows a selectable option from the user such as which season to select. (See col. 14  As illustrated in FIG. 4A, the user interface 400 includes a subcategory button 410, a table 412 of distributors, a download button 415, a sort button 420, and a map 430. As described above, a user can select a subcategory of an item to analyze. For example, the user can select the subcategory button 410 using a cursor 450 to select a subcategory.)

Regarding claim 23, 25, and 27, the art above teaches the limitations of claims 1, 8, and 15, however McCardel further teaches 
wherein the at least one selection comprises a category selected from a plurality of categories. (See figure 4A) This shows a selectable option from the user such as which season to select. (See col. 14  As illustrated in FIG. 4A, the user interface 400 includes a subcategory button 410, a table 412 of distributors, a download button 415, a sort button 420, and a map 430. As described above, a user can select a subcategory of an item to analyze. For example, the user can select the subcategory button 410 using a cursor 450 to select a subcategory.) Plurality of categories include the different seasons. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in view of Tseng (US20160117724A1). 

Regarding claim 3 and similarity claim 10 and 17, McCardel teaches limitations of the independent claim, However McCardel further teaches 

determining a population in the first region; (See col 8-9 The census data can include population data (e.g., a count of the number of persons living in the large geographic region or in one or more sub-regions), the size and location of census tracts (e.g., statistical subdivisions of a county or equivalent entity), and/or the like. The census data store 152 can be managed by a government agency (e.g., the U.S. Census Bureau).) Census data includes population data with respect to a region. 
determining the number of merchants within the first region that are associated with the category and are located within the first region (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, the location data can include, for each zone, a list of cities and states (e.g., a list of 4 cities and a list of 4 states, resulting in 16 possible combinations of cities and states) that define the respective zone. In some embodiments, a zone is defined by the number and/or variety of types of stores located within the zone. For example, zones may each include a similar number and/or variety 
Even though McCardel teaches population and number of merchants it doesn’t teach a ratio with respect to both of them, the art doesn’t teach and generating the at least one metric based on a ratio of the population to the number of merchants.
However Tseng teaches and generating the at least one metric based on a ratio of the population to the number of merchants. (See ¶0046- by applying a scaling factor based on a ratio of the measures of the population densities associated with the respective merchant locations.) 
McCardel and Tseng are analogous art because they are from the same problem solving area of customers/retail and analyzing geographic region populations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Tseng because McCardel can also use a scaling factor when determining metrics for the different stores/distributors/warehouses. The scaling factor takes into account population densities and merchant locations which can be metrics used by the system of McCardel because it would give further details about a specific region and give more insight into store/distributor/warehouse performance. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in view of Tseng (US20160117724A1) in further view of Weis et al. (US20160042374A1) herein Weis. 

Regarding claim 4 , the arts above teach the limitations of claim 3, however they do not teach 

wherein determining that the number merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes.
Even though McCardel teaches determining number merchants in a region by location data seen here (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, zones may each include a similar number and/or variety of types of stores.)
McCardel doesn’t teach correlating geographic code embedded in transaction data, however Weis teaches wherein determining that the merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes. (See ¶0016 and 0035-0030- Regardless of the type of transaction, transaction data is generated as part of the interactions among the merchant 102, the acquirer 104, the ATM 106, the payment service 108, the issuer 110, and the purchasing entity 114. The transaction data includes a plurality of payment card events. And, for each event, the transaction data may include, without limitation, an account number of the payment card 116, an amount of the transaction, a location of the transaction, a date/time of the transaction, combinations thereof, etc. This transaction data is transmitted from the merchant 102 or ATM 106, depending on the transaction, to the issuer 110 through the payment service 108.) This shows the transaction data has location information which corresponds to geographic code. (See ¶0028- With continued reference to FIG. 3, in generating the demand indices for the merchant data, the merchant data is received, by the payment service 108, from the memory 204 and geocoded at 306 by the processor 202 of the payment service computing device 200. The received merchant data is for the selected geographic location to be analyzed, during the selected time frame. Geocoding the merchant data includes associating specific location data, for example, latitude and longitude coordinates, etc. with the merchant data (e.g., with the merchants, with the corresponding transactions, etc.) based on addresses of the merchants where the corresponding transactions occurred. In so doing, the merchants (along with the corresponding transaction data for the merchants) are preliminarily plotted on a map, and additional 202, into desired geographic boundaries at 308) This shows the transaction data with the location information is correlated with geographic boundaries with respect to determining number of merchants that need to be plotted on the map that form that particular boundary. 

McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Weis because McCardel can also determine boundaries/regions/zones based on transaction data and not just census or predefined data. Using transaction data to determine boundaries is more robust because it is accurately showing where purchases are being made. This will lead to better regions/zones being defined. 


Claim 6, 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in further view of Weis et al. (US20160042374A1) herein Weis. 

Regarding claim 6 and similarly claims 13 and 20, the arts above teach the limitations of claim 1, 8, and 15,  however McCardel doesn’t teach the whole limitation of 


wherein the at least one metric represents a number of merchants in the first region that correspond to a predetermined Merchant Category Code (MCC).
McCardel teaches number of merchants in a first region (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, the location data can include, for each zone, a list of cities and states (e.g., a list of 4 cities and a list of 4 states, resulting in 16 possible combinations of cities and states) that define the respective zone. In some embodiments, a zone is defined by the number and/or variety of types of stores located within the zone. For example, zones may each include a similar number and/or variety of types of stores.)  However it doesn’t teach that the merchants corresponds to the predetermined MCC, which is seen in Weis. 
Weis teaches correspond to a predetermined Merchant Category Code (MCC) (See ¶0024-  In addition, in collecting and storing the transaction data, the transaction data is also organized, in the memory 204, by one or more of transaction location (e.g., address, city, state, region, etc. of where the transaction occurred), transaction type (e.g., debit, credit, ATM, prepaid, etc.), merchant category code (MCC) (e.g., fuel, restaurant, pharmacy, etc.)) (¶0027- And, in still other embodiments, the indices for the merchant data and the ATM data may also (or alternatively) include indices for other characteristics of the transactions such as, for example, MCC,) This shows merchants with respect to MCC. 
The combination of Weis and McCardel teach the limitation above. 
McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Weis because McCardel teaches sales with respect to categories. Organizing the sales based on MCC would provide better organization and management of transaction data since it will categorized by MCC, and the user has better insight on the kind of purchases happening with respect to customers. 

Regarding claim 11 and 18 , the arts above teach the limitations of claim 9 and 16, however they do not teach 
wherein determining that the merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes.
Even though McCardel teaches determining merchants in a region by location data, it doesn’t teach correlating geographic code embedded in transaction data, however Weis teaches wherein determining that the merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes. (See ¶0016 and 0035-0030- Regardless of the type of transaction, transaction data is generated as part of the interactions among the merchant 102, the acquirer 104, the ATM 106, the payment service 108, the issuer 110, and the purchasing entity 114. The transaction data includes a plurality of payment card events. And, for each event, the transaction data may include, without limitation, an account number of the payment card 116, an amount of the transaction, a location of the transaction, a date/time of the transaction, combinations thereof, etc. This transaction data is transmitted from the merchant 102 or ATM 106, depending on the transaction, to the issuer 110 through the payment service 108.) This shows the transaction data has location information which corresponds to geographic code. (See ¶0028- 108, from the memory 204 and geocoded at 306 by the processor 202 of the payment service computing device 200. The received merchant data is for the selected geographic location to be analyzed, during the selected time frame. Geocoding the merchant data includes associating specific location data, for example, latitude and longitude coordinates, etc. with the merchant data (e.g., with the merchants, with the corresponding transactions, etc.) based on addresses of the merchants where the corresponding transactions occurred. In so doing, the merchants (along with the corresponding transaction data for the merchants) are preliminarily plotted on a map, and additional specific geographic information for the merchants is then obtained from the map (e.g., information in addition to that included in the merchant data, etc.), including block group, census tract, etc…  In some embodiments, after geocoding the merchant data, history tables of the obtained geographic information for the merchants are created so that, in future analyses, the geocoding operation does not need to be repeated for the same merchants (unless or until the corresponding geographic boundaries are recreated or regenerated, for example, by the government (e.g., every ten years, etc.), etc.)… After geocoding (and mapping) the merchant data, the corresponding merchants (and the associated transactions) are grouped together, by the processor 202, into desired geographic boundaries at 308) This shows the transaction data with the location information is correlated with geographic boundaries with respect to 
McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Weis because McCardel can also determine boundaries/regions/zones based on transaction data and not just census or predefined data. Using transaction data to determine boundaries is more robust because it is accurately showing where purchases are being made. This will lead to better regions/zones being defined. 


Claim 7, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in further view of Weis in further view of Pirzadeh et al. (US20110078081A1) herein Pirzadeh. 

Regarding claim 7 and similarly claims 14 and 21, the art above teaches the limitations of claim 1, 8, and 15,  however it doesn’t teach 

wherein the at least one metric represents a number of banks
However Weis teaches wherein the at least one metric represents a number of banks…corresponding to the first region (See figure 9) Figure 9 shows 
McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Weis because McCardel can also determine boundaries/regions/zones for more than just retail merchants but also banks. Banks are also consider merchants because they offer services for sale. Having the ability of determining Banks as well makes the system of McCardel more sophisticated because it can take into account a plurality of merchant types. 
Even though Weis teaches determining number of banks, it doesn’t teach BIN. That is seen in Pirzadeh. 
Pirzadeh teaches banks having a Bank Identification Number (BIN)  (See 0025- Data storage or memory 112 may be used to store data such as user identification or authentication information, user account information, transaction data, etc. Stored financial information may include information such as bank account information, bank identification number (BIN)) This shows bank identification number. 
Weis and Pirzadeh are analogous art because they are from the same problem solving area of transactions and payments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weis’s invention by incorporating the method of Pirzadeh because Weis can 
McCardel and Pirzadeh are analogous art because they are from the same problem solving area of transactions and payments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Pirzadeh because McCardel can also determine BIN with respect to transaction data. This would allow the user of McCardel to see consumer purchases with respect to BIN information which allows the user to see which Banks are popular and which aren’t with respect to transactions made by consumers. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	Matthews et al. (7857212) Discloses a method and system for authorizing card account transactions by geographic region by providing data for a user interface displaying geographic regions and merchant locations each corresponding to the location of a merchant where a transaction using a card account may be initiated, receiving a user interface selection representing a request to authorize or restrict card 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683